Opinion issued April 29, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00647-CR
                              NO. 01-20-00648-CR
                              NO. 01-20-00649-CR
                              NO. 01-20-00650-CR
                           ———————————
  IN RE THE STATE OF TEXAS EX REL. KIM OGG, HARRIS COUNTY
                 DISTRICT ATTORNEY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, the State of Texas ex rel. Kim Ogg, Harris County District Attorney,

seeks mandamus relief concerning the trial court’s August 28, 2020 order requiring

the relator to produce offense reports S-19-07 and NS-20-08 and all mapping, power

points, or reports created by Harris County District Attorney’s Office Investigator
Nathaniel Gates.1 Relator also requested a stay of the trial court’s ruling pending

disposition of this mandamus.

      We deny the petitions. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.2 The stay of the trial court’s August 28, 2020 order is now lifted.

                                  PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying cases are The State of Texas v. Clemente Reyna, cause numbers
      1680886, 1680887, 1680888, and 1680897, pending in the 228th District Court of
      Harris County, Texas, the Honorable Frank Aguilar presiding.
2
      The relator’s supplemental brief, tendered on December 2, 2020, was filed and
      considered by the Court. The motion for leave to file is dismissed as moot.
                                           2